Citation Nr: 1048202	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
dermatophytosis.   

2.  Entitlement to restoration of separate 20 percent rating for 
arthritis with limitation of motion of the left shoulder and 
ratings in excess of 20 and 10 percent for the arthritis and 
recurrent dislocation of the left shoulder, respectively.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

A July 2002 RO decision granted service connection for post-
traumatic arthritis of the left shoulder and assigned a 10 
percent rating, effective April 18, 2002, separate and distinct 
from the already service-connected recurrent dislocation of the 
left shoulder, which had been rated 10 percent since September 
10, 1970.  After the Veteran filed a claim for increased ratings 
for his left shoulder disabilities, a November 2003 RO rating 
decision determined that the Veteran was entitled to a 20 percent 
rating for traumatic arthritis of the left shoulder; evaluation 
for a rating in excess of 10 percent for his recurrent 
dislocation of the left shoulder was deferred.

In a January 2004 decision, the RO found that it had committed 
clear and unmistakable error in its July 2002 decision, which 
granted separate ratings for the Veteran's recurrent dislocation 
and arthritis with limitation of motion of the left shoulder; and 
its November 2003 decision that granted an increased rating to 20 
percent for the arthritis with limitation of motion of the left 
shoulder.  Accordingly, the RO proposed to sever the separate 
compensable rating for the arthritis with limitation of motion.  
In a September 2004 rating decision, the RO severed the separate 
rating, thereby resulting in a single 20 percent rating for 
recurrent dislocation and arthritis with limitation of motion of 
the shoulder.  Thus, service connection for arthritis was not 
severed; rather, it was rated with the Veteran's history of 
dislocations of the left shoulder as one disability, resulting in 
a reduction of the rating from 30 to 20 percent.  In this latter 
decision, the RO also denied a rating in excess of 20 percent for 
the Veteran's left shoulder disability.  The Veteran has 
perfected an appeal on the reduction of the rating from 30 to 20 
percent.

In view of the procedural history of the left shoulder claim, the 
issue is entitlement to restoration of separate 20 percent rating 
for arthritis with limitation of motion of the left shoulder and 
ratings in excess of 20 and 10 percent for the arthritis and 
recurrent dislocation of the shoulder, respectively.

The Veteran also appealed that part of the September 2004 RO 
decision that denied his claim for a compensable rating for his 
service-connected dermatophytosis of the feet and crural (groin) 
area and a June 2005 rating decision that denied service 
connection for PTSD.  In February 2010, the RO granted service 
connection for PTSD and that issue is no longer before the Board.  

The Veteran testified before the Board in July 2006.  A copy of 
the transcript of that hearing has been made part of the record.  
In July 2006, the Board remanded the claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO.  A will notify the Veteran if 
further action is required.


REMAND

The Veteran testified at a Board hearing in July 2006.  The 
Veterans Law Judge (VLJ) who conducted the hearing has retired 
and is no longer at the Board.  In a November 2010 letter, the 
Veteran was notified of this information and afforded the 
opportunity for another hearing pursuant to 38 C.F.R. § 20.707 
(2010) (noting that a VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal).  See also 38 
U.S.C.A. § 7107(c) (West 2002).  The Veteran responded that same 
month that he wished to be scheduled for another Board hearing at 
the RO before a Veterans Law Judge.  Accordingly, this case must 
be remanded to afford the Veteran the requested hearing.  38 
C.F.R. §§ 20.700, 20.1304 (2010).  

Accordingly, the Board REMANDS this case for the following:


Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


